DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 3, 2019, December 2019, July 6, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23, 24, and 33 – 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US Patent Application Publication 2016/0330046). Hereinafter Yang.

Regarding claim 23, Yang discloses a method, comprising: 
receiving, by a network device (a first non-aggregate endpoint (i.e. VTEP (VXLAN tunnel end point)), a broadcast, unknown-unicast and multicast traffic (BUM) packet (broadcast/unknown unicast/multicast (BUM) traffic is encapsulated within an outer multicast header and transmitted in the VXLAN network for VXLAN multicast mode, and BUM traffic is replicated in a VTEP and encapsulated in unicast packets that are destined for all other VTEPs in the network for VXLAN unicast mode, paragraphs [0025], [0026]) sent by a host (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]), wherein a target broadcast domain of a communications network comprises a traffic controller (the computing network includes a second physical proximity that includes an aggregate VTEP, Fig. 1A, paragraph [0030]), the network device (the computing network includes a plurality of VTEPs, Fig. 1A, paragraph [0030]), and the host (the computing network includes a plurality of host devices, Fig. 1A, paragraph [0022]), the host is connected to the network device (the VTEPs host devices are connected to corresponding host device, Fig. 1A, paragraph [0021]), and the traffic controller is in a communications connection to the network device through a tunnel (the aggregate VTEPs are the nodes communicate over core network connecting the physical proximities, where the physical proximities include standard VTEPs, host devices, and aggregate VTEPs, Fig. 1A, paragraphs [0019] – [0021]); 
encapsulating, by the network device, the BUM packet to obtain a first encapsulated BUM packet (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]); and 
sending, by the network device, the first encapsulated BUM packet to the traffic controller through the tunnel based on a member list, wherein the member list is configured in the network device, and the member list records an identifier of the traffic controller in the target broadcast domain (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]; the VSM (Virtual Supervisor Module) receives local domain VXLAN VTEP list from aggregate VTEPs and standard VTEPs, paragraph [0060]).

Regarding claim 24, Yang discloses the method according to claim 23, wherein after sending the first encapsulated BUM packet to the traffic controller through the tunnel, the method further comprises: 
receiving, by the network device, traffic alarm information sent by the traffic controller (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)); and 
controlling, by the network device, BUM traffic based on the traffic alarm information (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)), wherein controlling the BUM traffic comprises: 
reducing a quantity of encapsulated BUM packets to be sent to the traffic controller (the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036];the use of aggregate VTEPs reduces the number of multi-destination frames sent over the core network, paragraph [0039]; the aggregate VTEPs control the traffic/frames of the information being transmitted between the physical proximities by reducing the traffic/frames between the aggregate VTEPs); or 
stopping sending a second encapsulated BUM packet to the traffic controller (the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP prevents forwarding loops, paragraph [0056]; the aggregate VTEP prevents the encapsulated BUM packet to be transmitted).

Regarding claim 33, Yang discloses a network device (gateway device), comprising: 
an Ethernet switching chip (a switching application specific integrated circuit (ASIC), paragraph [0067]); 
a device interface, configured to connect to a traffic controller (plurality of ports, paragraph [0067]); 
a processor (processor, paragraph [0067]); and 
a non-transitory memory, configured to store program code executable by the processor, the program code including instructions to control the Ethernet switching chip (processor executes instructions for endpoint aggregation logic stored on the memory, paragraph [0067]) to: 
receive a BUM packet (broadcast/unknown unicast/multicast (BUM) traffic is encapsulated within an outer multicast header and transmitted in the VXLAN network for VXLAN multicast mode, and BUM traffic is replicated in a VTEP and encapsulated in unicast packets that are destined for all other VTEPs in the network for VXLAN unicast mode, paragraphs [0025], [0026]) sent by a host (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]); 
encapsulate the BUM packet to obtain an encapsulated BUM packet (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]); and 
send the encapsulated BUM packet to the traffic controller through a tunnel based on a member list, wherein the member list is configured in the network device, and the member list records an identifier of the traffic controller in a target broadcast domain (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]; the VSM (Virtual Supervisor Module) receives local domain VXLAN VTEP list from aggregate VTEPs and standard VTEPs, paragraph [0060]).

Regarding claim 34, Yang discloses the network device according to claim 33, wherein the program code further includes instructions to control the Ethernet switching chip to: 
after sending the encapsulated BUM packet to the traffic controller through the tunnel, receive traffic alarm information sent by the traffic controller (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)); and 
control BUM traffic based on the traffic alarm information, wherein controlling the BUM traffic comprises reducing a quantity of encapsulated BUM packets to be sent to the traffic controller (the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the use of aggregate VTEPs reduces the number of multi-destination frames sent over the core network, paragraph [0039]; the aggregate VTEPs control the traffic/frames of the information being transmitted between the physical proximities by reducing the traffic/frames between the aggregate VTEPs).

Regarding claim 35, Yang discloses the network device according to claim 33, wherein the program code further includes instructions to control the Ethernet switching chip to: 
after sending the encapsulated BUM packet to the traffic controller through the tunnel, receive traffic alarm information sent by the traffic controller (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)); and 
control BUM traffic based on the traffic alarm information, wherein controlling the BUM traffic comprises stopping sending a second encapsulated BUM packet to the traffic controller (the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP prevents forwarding loops, paragraph [0056]; the aggregate VTEP prevents the encapsulated BUM packet to be transmitted).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 22, and 25 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Patent Application Publication 2016/0330046), and further in view of Vorunganti et al (US Patent Application Publication 2011/0158248). Hereinafter Yang and Vorunganti.

Regarding claim 17, Yang discloses a method, comprising: 
receiving, by a traffic controller (aggregate VTEP (VXLAN tunnel end point)) through a tunnel (Virtual Extensible Local Area Network (VxLAN or VXLAN)), a broadcast, unknown-unicast and multicast traffic (BUM) packet (broadcast/unknown unicast/multicast (BUM) traffic is encapsulated within an outer multicast header and transmitted in the VXLAN network for VXLAN multicast mode, and BUM traffic is replicated in a VTEP and encapsulated in unicast packets that are destined for all other VTEPs in the network for VXLAN unicast mode, paragraphs [0025], [0026]) encapsulated by a first network device (a first non-aggregate endpoint (i.e. VTEP (VXLAN tunnel end point)) in a target broadcast domain of a communications network (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]), wherein the target broadcast domain comprises a traffic controller (the computing network includes a second physical proximity that includes an aggregate VTEP, Fig. 1A, paragraph [0030]), a plurality of network devices comprising the first network device (the computing network includes a plurality of VTEPs, Fig. 1A, paragraph [0030]), and plurality of hosts (the computing network includes a plurality of host devices, Fig. 1A, paragraph [0022]), wherein at least one of the plurality of hosts is connected to each network device of the plurality of network devices (the VTEPs host devices are connected to corresponding host device, Fig. 1A, paragraph [0021]), and the traffic controller is in a communications connection to each network device of the plurality of network devices through the tunnel (the aggregate VTEPs are the nodes communicate over core network connecting the physical proximities, where the physical proximities include standard VTEPs, host devices, and aggregate VTEPs, Fig. 1A, paragraphs [0019] – [0021]); 
information about a target object (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]), wherein the target object comprises: 
the target broadcast domain (the VTEP addressing information includes VTEP addresses of other VTEPs in different physical proximity, where the aggregate VTEPs receive the VTEP addressing information for all other local or remote aggregate VTEPs, paragraphs [0024], [0031]; the address includes information for the other physical proximity (i.e. target broadcast domain)); 
one or more of the plurality of network devices (the VTEP addressing information includes VTEP addresses of other VTEPs in different physical proximity, where the aggregate VTEPs receive the VTEP addressing information for all other local or remote aggregate VTEPs, paragraphs [0024], [0031]; the address includes information of other standard VTEPs (i.e. network devices)); or 
a first host of the plurality of hosts that is connected to one or more network device of the plurality of network devices in the target broadcast domain (the VTEP addressing information includes VTEP addresses of other VTEPs in different physical proximity, where the aggregate VTEPs receive the VTEP addressing information for all other local or remote aggregate VTEPs, paragraphs [0024], [0031]; the aggregate VTEP receives information to be forwarded to host devices within the physical proximity); and 
controlling, by the traffic controller, BUM traffic of the target object, to reduce the BUM traffic of the target object (the use of aggregate VTEPs reduces the number of multi-destination frames sent over the core network, paragraph [0039]; the aggregate VTEPs control the traffic/frames of the information being transmitted between the physical proximities by reducing the traffic/frames between the aggregate VTEPs).
However, Yang does not explicitly disclose “collecting statistics about a BUM traffic value of a target object within a preset time period;” “determining whether the BUM traffic value is greater than a preset BUM traffic threshold of the target object;” and “in response to determining that the BUM traffic value is greater than the preset BUM traffic threshold, controlling, by the traffic controller, BUM traffic of the target object, to reduce the BUM traffic of the target object.”
Vorunganti discloses “collecting statistics about a BUM traffic value of a target object within a preset time period” as the high and low threshold watermarks are established for the egress port and the queues are being monitored (paragraph [0047]); “determining whether the BUM traffic value is greater than a preset BUM traffic threshold of the target object” as the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded (paragraph [0047]); and “in response to determining that the BUM traffic value is greater than the preset BUM traffic threshold, controlling, by the traffic controller, BUM traffic of the target object, to reduce the BUM traffic of the target object” as the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]).
Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 18, Yang and Vorunganti disclose the method according to claim 17, Yang discloses wherein receiving the BUM packet comprises: 
receiving, by the traffic controller through the tunnel based on a member list, the BUM packet encapsulated by the first network device in the target broadcast domain, wherein the member list is configured in the traffic controller, and the member list records identifiers of the plurality of network devices in the target broadcast domain (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]; the VSM (Virtual Supervisor Module) receives local domain VXLAN VTEP list from aggregate VTEPs and standard VTEPs, paragraph [0060]).

Regarding claim 19, Yang and Vorunganti disclose the method according to claim 17, but Yang does not explicitly disclose wherein collecting, by the traffic controller based on the BUM packet, statistics about the BUM traffic value of the target object within the preset time period, and determining whether the BUM traffic value is greater than the preset BUM traffic threshold of the target object, comprises: 
collecting, by the traffic controller based on a network identifier of the target broadcast domain, statistics about a BUM traffic value of the target broadcast domain, and determining whether the BUM traffic value of the target broadcast domain exceeds a preset BUM traffic threshold of the target broadcast domain; 
collecting, by the traffic controller based on a port internet protocol (IP) address of a second network device of the plurality of network devices, statistics about a BUM traffic value of the second network device, and determining whether the BUM traffic value of the second network device exceeds a preset BUM traffic threshold of the second network device; or 
collecting, by the traffic controller based on a media access control (MAC) address or an IP address of a first host of the plurality of hosts, statistics about a BUM traffic value of the first host, and determining whether the BUM traffic value of the first host exceeds a preset BUM traffic threshold of the first host.
Specifically, Yang discloses “collecting, by the traffic controller based on information about a BUM traffic value of the first host” as the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs (paragraphs [0033], [0034]), where the “information” includes the addressing tables include host/VTEP MAC address based on two keys, VNI and host/VTEP IP address (paragraph [0052), but does not explicitly disclose “determining whether the BUM traffic value of the first host exceeds a preset BUM traffic threshold of the first host.”
Vorunganti discloses the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]).
Since Yang discloses collecting information that includes information based on network identifier or network address or IP address, and Vorunganti discloses determining if the ports are over-scheduled based on the policer limit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 20, Yang and Vorunganti disclose the method according to claim 17, Yang discloses wherein controlling, by the traffic controller, the BUM traffic of the target object comprises: 
controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]) comprises: 
perming the following: 
recording a log (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP stores the addressing information (i.e. recording a log)); 
sending an alarm (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)).
However, Yang does not explicitly disclose “discarding the second BUM packet;” and “redirecting to a specified port; or redirecting to a specified communication channel.” Vorunganti discloses “discarding the second BUM packet;” and “redirecting to a specified port; or redirecting to a specified communication channel” as the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]); the policer discarding the packets exceeding the limits or assigned to a different forwarding class and/or a different loss priority (paragraph [0037]); the port aggregator monitors queues for  another over-subscribed port and adjust the policer limits on each of the ingress ports to ensure all flows get a minimum guaranteed fair share based on the priority of the flow taking care to ensure that the rate-limits are adjusted factoring to exploit the oversubscription (paragraph [0051]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Vorunganti before him or her, to Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 21, Yang and Vorunganti disclose the method according to claim 20, Yang discloses wherein: 
recording the log comprises recording feature information of the second BUM packet of the target object (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP stores the addressing information (i.e. recording a log)); 
sending the alarm comprises sending traffic alarm information to a network controller, wherein the network controller is configured to monitor BUM traffic (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)).
However, Yang does not explicitly disclose “discarding the second BUM packet comprises discarding the second BUM packet of the target object, wherein the second BUM packet has a priority lower than a preset level or is repeatedly received for more than a preset quantity of times within a unit of time;” “redirecting to the specified port comprises sending some or all of a plurality of BUM packets to the specified port;” and “redirecting to a specified communication channel comprises sending some or all of a plurality of BUM packets of the target object to the specified communication channel.” Vorunganti discloses the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]); the policer discarding the packets exceeding the limits or assigned to a different forwarding class and/or a different loss priority (paragraph [0037]); the port aggregator monitors queues for  another over-subscribed port and adjust the policer limits on each of the ingress ports to ensure all flows get a minimum guaranteed fair share based on the priority of the flow taking care to ensure that the rate-limits are adjusted factoring to exploit the oversubscription (paragraph [0051]). 
Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 22, Yang and Vorunganti disclose the method according to claim 20, Yang discloses further comprising: 
after controlling, by the traffic controller, the BUM traffic of the target object, sending, by the traffic controller to another network device in the target broadcast domain, a third BUM packet that is not discarded, wherein the another network device is comprised in the target broadcast domain and is different from a second network device that sends, to the traffic controller, the third BUM packet that is not discarded, and a source IP address of the third BUM packet that is not discarded is an IP address of the second network device that sends, to the traffic controller, the third BUM packet that is not discarded (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]; the outer IP header includes source IP address indicating the IP address of the VTEP performing the encapsulation and connected to the source host device as represented by the inner source MAC address, paragraph [0044]).

Regarding claim 25, Yang discloses a traffic controller (gateway device), comprising: 
an Ethernet switching chip (a switching application specific integrated circuit (ASIC), paragraph [0067]); 
a device interface, is configured to connect to a first network device in a target broadcast domain (plurality of ports, paragraph [0067]); 
a processor (processor, paragraph [0067]); and 
a non-transitory memory, configured to store program code executable by the processor, the program code including instructions to control the Ethernet switching chip (processor executes instructions for endpoint aggregation logic stored on the memory, paragraph [0067]) to: 
receive, through a tunnel (Virtual Extensible Local Area Network (VxLAN or VXLAN)), a broadcast, unknown-unicast and multicast traffic (BUM) packet (broadcast/unknown unicast/multicast (BUM) traffic is encapsulated within an outer multicast header and transmitted in the VXLAN network for VXLAN multicast mode, and BUM traffic is replicated in a VTEP and encapsulated in unicast packets that are destined for all other VTEPs in the network for VXLAN unicast mode, paragraphs [0025], [0026]) encapsulated by the first network device (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]);
collect, based on the BUM packet, information about a target object (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]), wherein the target object is: 
the target broadcast domain (the VTEP addressing information includes VTEP addresses of other VTEPs in different physical proximity, where the aggregate VTEPs receive the VTEP addressing information for all other local or remote aggregate VTEPs, paragraphs [0024], [0031]; the address includes information for the other physical proximity (i.e. target broadcast domain)); 
a second network device in the target broadcast domain (the VTEP addressing information includes VTEP addresses of other VTEPs in different physical proximity, where the aggregate VTEPs receive the VTEP addressing information for all other local or remote aggregate VTEPs, paragraphs [0024], [0031]; the address includes information of other standard VTEPs (i.e. network devices)); or 
a host connected to a third network device in the target broadcast domain (the VTEP addressing information includes VTEP addresses of other VTEPs in different physical proximity, where the aggregate VTEPs receive the VTEP addressing information for all other local or remote aggregate VTEPs, paragraphs [0024], [0031]; the aggregate VTEP receives information to be forwarded to host devices within the physical proximity); 
controlling BUM traffic of the target object, to reduce the BUM traffic of the target object (the use of aggregate VTEPs reduces the number of multi-destination frames sent over the core network, paragraph [0039]; the aggregate VTEPs control the traffic/frames of the information being transmitted between the physical proximities by reducing the traffic/frames between the aggregate VTEPs).
However, Yang does not explicitly disclose “collect statistics about a BUM traffic value of a target object within a preset time period;” “determine whether the BUM traffic value is greater than a preset BUM traffic threshold of the target object;” and “in response to determining that the BUM traffic value is greater than the preset BUM traffic threshold, controlling BUM traffic of the target object, to reduce the BUM traffic of the target object.”
Vorunganti discloses “collect statistics about a BUM traffic value of a target object within a preset time period” as the high and low threshold watermarks are established for the egress port and the queues are being monitored (paragraph [0047]); “determine whether the BUM traffic value is greater than a preset BUM traffic threshold of the target object” as the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded (paragraph [0047]); and “in response to determining that the BUM traffic value is greater than the preset BUM traffic threshold, controlling BUM traffic of the target object, to reduce the BUM traffic of the target object” as the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 26, Yang and Vorunganti disclose the traffic controller according to claim 25, Yang discloses wherein receiving, through the tunnel, the BUM packet encapsulated by the first network device comprises receiving, through the tunnel and according to a member list, the BUM packet encapsulated by the first network device in the target broadcast domain, wherein the member list is stored in the non-transitory memory, and the member list records identifiers of a plurality of network devices in the target broadcast domain (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]; the VSM (Virtual Supervisor Module) receives local domain VXLAN VTEP list from aggregate VTEPs and standard VTEPs, paragraph [0060]).

Regarding claim 27, Yang and Vorunganti disclose the traffic controller according to claim 25, but Yang does not explicitly disclose wherein collecting, based on the BUM packet, the statistics about the BUM traffic value of the target object within the preset time period, and determining whether the BUM traffic value is greater than the preset BUM traffic threshold of the target object, comprises: 
collecting, based on a network identifier of the target broadcast domain, statistics about a BUM traffic value of the target broadcast domain, and determining whether the BUM traffic value of the target broadcast domain exceeds a preset BUM traffic threshold of the target broadcast domain.
Specifically, Yang discloses “collecting, by the traffic controller based on information about a BUM traffic value of the first host” as the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs (paragraphs [0033], [0034]), where the “information” includes the addressing tables include host/VTEP MAC address based on two keys, VNI and host/VTEP IP address (paragraph [0052), but does not explicitly disclose “determining whether the BUM traffic value of the first host exceeds a preset BUM traffic threshold of the first host.”
Vorunganti discloses the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]).
Since Yang discloses collecting information that includes information based on network identifier or network address or IP address, and Vorunganti discloses determining if the ports are over-scheduled based on the policer limit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 28, Yang and Vorunganti disclose the traffic controller according to claim 25, but Yang does not explicitly disclose wherein collecting, based on the BUM packet, the statistics about the BUM traffic value of the target object within the preset time period, and determining whether the BUM traffic value is greater than the preset BUM traffic threshold of the target object, comprises: 
collecting, based on a port internet protocol (IP) address of a fourth network device, statistics about a BUM traffic value of the fourth network device, and determining whether the 
Specifically, Yang discloses “collecting, by the traffic controller based on information about a BUM traffic value of the first host” as the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs (paragraphs [0033], [0034]), where the “information” includes the addressing tables include host/VTEP MAC address based on two keys, VNI and host/VTEP IP address (paragraph [0052), but does not explicitly disclose “determining whether the BUM traffic value of the first host exceeds a preset BUM traffic threshold of the first host.”
Vorunganti discloses the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]).
Since Yang discloses collecting information that includes information based on network identifier or network address or IP address, and Vorunganti discloses determining if the ports are over-scheduled based on the policer limit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 29, Yang and Vorunganti disclose the traffic controller according to claim 25, but Yang does not explicitly disclose wherein collecting, based on the BUM packet, the statistics about the BUM traffic value of the target object within the preset time period, and determining whether the BUM traffic value is greater than the preset BUM traffic threshold of the target object, comprises: 
collecting, based on a media access control (MAC) address or an IP address of a host, statistics about a BUM traffic value of the host, and determining whether the BUM traffic value of the host exceeds a preset BUM traffic threshold of the host.
Specifically, Yang discloses “collecting, by the traffic controller based on information about a BUM traffic value of the first host” as the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs (paragraphs [0033], [0034]), where the “information” includes the addressing tables include host/VTEP MAC address based on two keys, VNI and host/VTEP IP address (paragraph [0052), but does not explicitly disclose “determining whether the BUM traffic value of the first host exceeds a preset BUM traffic threshold of the first host.”
Vorunganti discloses the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]).
Since Yang discloses collecting information that includes information based on network identifier or network address or IP address, and Vorunganti discloses determining if the ports are over-scheduled based on the policer limit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 30, Yang and Vorunganti disclose the traffic controller according to claim 25, Yang discloses wherein controlling the BUM traffic of the target object comprises: 
processing a second BUM packet of the target object, wherein a processing manner of the second BUM packet (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]) comprises: 
performing the following: 
recording a log (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP stores the addressing information (i.e. recording a log)); 
sending an alarm (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)).
However, Yang does not explicitly disclose “discarding the second BUM packet;” and “redirecting to a specified port; or redirecting to a specified communication channel.” Vorunganti discloses “discarding the second BUM packet;” and “redirecting to a specified port; or redirecting to a specified communication channel” as the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]); the policer discarding the packets exceeding the limits or assigned to a different forwarding class and/or a different loss priority (paragraph [0037]); the port aggregator monitors queues for  another over-subscribed port and adjust the policer limits on each of the ingress ports to ensure all flows get a minimum guaranteed fair share based on the priority of the flow taking care to ensure that the rate-limits are adjusted factoring to exploit the oversubscription (paragraph [0051]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).

Regarding claim 31, Yang and Vorunganti disclose the traffic controller according to claim 30, Yang discloses wherein: 
recording the log comprises recording feature information of the second BUM packet (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP stores the addressing information (i.e. recording a log));  
sending the alarm comprises sending traffic alarm information to a network controller, wherein the network controller is configured to monitor BUM traffic (controller obtains locality information from regular VTEPs and distributes VTEP addressing information, where new proxy/aggregate VTEPs perform VXLAN encapsulation and decapsulation similar to the standard VTEPs, stitch VXLAN tunnels and VXLAN multi-destination replications, paragraphs [0029] – [0032]; the host device sends unicast overlay frame to standard VTEP, where the VTEP applies VXLAN encapsulation and replicates the encapsulated unicast frame to transmit to the first aggregate VTEP to be transmitted to other aggregate VTEP in other physical proximities, paragraphs [0035], [0036]; the aggregate VTEP receives the unicast overlay frame to monitor the traffic to the physical proximity (i.e. the aggregate VTEP is alerted/notified to monitor the traffic)).
Yang does not explicitly disclose “discarding the second BUM packet of the target object comprises discarding the second BUM packet, wherein a priority of the second BUM packet is lower than a preset level, or the second BUM packet is repeatedly received more than a preset quantity of times within a unit of time;” “redirecting to the specified port comprises: sending some or all of a plurality of BUM packets to the specified port;” and “redirecting to a specified communication channel comprises sending some or all of a plurality of BUM packets to the specified communication channel.” Vorunganti discloses the high and low threshold watermarks are established for the egress port and the queues are being monitored, the queues for the egress port with values outside the threshold are identified and determined which of the thresholds is exceeded, and the policer limit values for the over-subscribing ports are reduced if it is determined that the high threshold is exceeded (paragraph [0048]); the policer discarding the packets exceeding the limits or assigned to a different forwarding class and/or a different loss priority (paragraph [0037]); the port aggregator monitors queues for  another over-subscribed port and adjust the policer limits on each of the ingress ports to ensure all flows get a minimum guaranteed fair share based on the priority of the flow taking care to ensure that the rate-limits are adjusted factoring to exploit the oversubscription (paragraph [0051]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Vorunganti before him or her, to incorporate the policer limit as taught by Vorunganti, to improve the aggregate VTEP of Yang for determining the traffic levels. The motivation for doing so would have been to apply bandwidth allocation policies when the incoming traffic data rate exceeds the output port link capacity (paragraph [0002] of Vorunganti).  

Regarding claim 32, Yang and Vorunganti disclose the traffic controller according to claim 30, Yang discloses wherein the program code further includes instructions to control the Ethernet switching chip to: 
after controlling BUM traffic of the target object, sending, to another network device in the target broadcast domain, a third BUM packet that is not discarded, wherein the another network device is in the target broadcast domain and is different from a fourth network device that sends, to the traffic controller, the third BUM packet that is not discarded, and a source IP address of the third BUM packet that is not discarded is an IP address of the fourth network device that sends, to the traffic controller, the third BUM packet that is not discarded (the second aggregate VTEP decapsulates the encapsulated unicast frame sent by the first aggregate and performs head-end replications to other standard VTEPs in the second physical proximity, paragraph [0036]; the VTEP addressing information includes VTEP address for a selected VTEP and a VTEP type identifier, where the aggregate VTEP forwards traffic from standard VTEPs to other aggregate VTEPs and will also forward traffic from aggregate VTEPs to standard VTEPs, paragraphs [0033], [0034]; the outer IP header includes source IP address indicating the IP address of the VTEP performing the encapsulation and connected to the source host device as represented by the inner source MAC address, paragraph [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TESSMER et al – the different BUM traffic segments are interconnected by physical network hardware that does not support BUM network traffic, where each identified segment is assigned an identifier that uniquely distinguishes the identified segment from other identified segments
THORIA et al – determining whether the first PE is the forwarding PE, providing the traffic to the first CE using the first PE when it is determined that the first PE is the forwarding PE, and the traffic is filtered using the first PE when it is determined that the first PE is not the forwarding PE
DRAKE et al – utilizing Protocol Independent Multicast Sparse Mode (PIM-SM) to transport BUM (broadcast, unknown unicast, and multicast) traffic in a Virtual Extensible LAN (VXLAN) underlay of a data center, where the BUM traffic is received on active-active, multi-homed Ethernet virtual private network (EVPN) interconnects between multiple physical data centers
SINGARAYAN et al – receiving a packet via a core-facing interface of a first PE device, determining the Ethernet segment associated with the PE devices by a lookup operation based on keys of the packet; in response to determining the Ethernet segment, supplanting the core-facing interface of the first PE device with a virtual interface associated with the keys, and forwarding the packet to a second CE device without forwarding the received packet back to the Ethernet segment associated with the first PE device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/LUAT PHUNG/Primary Examiner, Art Unit 2468